DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 21 June 2021, claims 1-7 remain pending while claims 8-14 have been withdrawn from consideration. Amendments have been made to claim 1 in which no new matter has been added.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable by Rho et al (US 2017/0288258 A1) in view of Toda et al (JP 2017024012 A). Hereinafter referred to as Rho and Toda.
Regarding claims 1 and 5, Rho discloses a method for manufacturing a pouch film (“method of manufacturing a flexible battery” [0015] in which the flexible battery includes “an exterior material in which the electrode assembly is encapsulated together with an electrolyte” [0016]), the method comprising:

after the applying of the adhesive, forming a gas barrier layer by: (i) first depositing metal particles on the adhesive (“metallic layer 121b or 122b is interposed between the first resin layer 121a or 122a and the second resin layer 121c or 122c” [0109] where “The metallic layer 121b or 122b may be formed of a thin metal plate such as… a metal deposited film formed on the second resin layer 121c or 122c” [0110] which then is “sequentially laminated” onto “the first resin layer 121a or 122a” [0105] on which the adhesive layer is disposed); and
after the forming of the gas barrier layer, laminating a second polymer layer on one surface of the gas barrier layer (“the exterior material 120 is configured such that the first resin layer 121a or 122a, the metallic layer 121b or 122b, and the second resin layer 121c or 122c are sequentially laminated” [0105]).
Rho does not disclose and then (ii) sintering the metal particles by simultaneously applying heat and a pressure to the deposited metal particles after step (i) of the forming of the gas barrier layer, and wherein each of the metal particles has a diameter of 1 µm to 15 µm.
	However, Toda discloses a method for producing a press-molded to shaped bodies of metal or ceramic raw material powder (pg. 1 first paragraph), which is analogous art to applicant’s invention as the method is applied for molded body prototypes such as electrical components (pg. 8 last paragraph), the method comprising forming a gas barrier layer by first depositing metal particles (“a granulated powder which is a raw material powder reaches on the die 12 in the die cavity 14 pouring” pg. 4 fourth paragraph). Toda teaches and then (ii) sintering the metal particles by simultaneously applying heat and a pressure to the deposited metal 
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the a method for manufacturing a pouch film of Rho in view of Toda such that and then (ii) sintering the metal particles by simultaneously applying heat and a pressure to the deposited metal particles, after the depositing of the metal particles in the forming of the gas barrier layer, and wherein each of the metal particles has a diameter of 1 µm to 15 µm in order to achieve a method for manufacturing a pouch film that removes voids in the body of the metal particles to decrease the likeliness of it to break and deform, and thereby increases in strength, removes binders contained in the body of metal particles, and reduces pore formation between the particles during sintering that results in an optimal metal particle density.
Regarding claim 3, modified Rho discloses all of the limitations for the method as set forth in claim 1 above, and wherein the first polymer layer is a sealant layer that is an innermost 
the second polymer layer is a surface protection layer that is an outermost layer of the pouch film (“second resin layer 121c or 122c is exposed to the outside” Rho [0105]).
Regarding claim 4, modified Rho discloses all of the limitations for the method as set forth in claim 1 above, and wherein the metal particles comprise aluminum (“metallic layer 121b or 122b may include one ore more material selected from aluminum” Rho [0111]).
Regarding claim 6, modified Rho discloses all of the limitations for the method as set forth in claim 1 above, and wherein during the forming of the gas barrier layer, the heat that is applied to the deposited metal particles has a temperature of 50 ºC to 200 ºC (“For example a powder pressed bodies under a non-oxidizing atmosphere such as atmospheric and nitrogen gas, at a temperature of 200 to 500 ° C., and heat treatment 2-8 hours” Toda pg. 5 fourth paragraph, which discloses a temperature range that overlaps the claimed temperature range at the single point of 200 ºC that MPEP 2144.05 (I) first paragraph is sufficient for a prima facie case of obviousness to exist).
Regarding claim 7, modified Rho discloses all of the limitations for the method as set forth in claim 1 above, and wherein, during the forming of the gas barrier layer, the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa (“Press-molding pressure for forming the powder pressed bodies P is, 50~300MPa, preferably 100 to 200 MPa” Toda pg. 5 first paragraph, which discloses a pressure range that lies inside the claimed pressure range that MPEP 2144.05 (I) first paragraph is sufficient for a prima facie case of obviousness to exist).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rho (US 2017/0288258 A1) in view of Toda (JP 2017024012 A) as applied to claim 1 above, and further in view of Kuramoto (US 2013/0143107 A1). Hereinafter referred to as Kuramoto.
Regarding claim 2, modified Rho discloses all of the limitations for the method as set forth in claim 1 above, but does not disclose wherein the first polymer layer is a surface protection layer that is an outermost layer of the pouch film, and the second polymer layer is a sealant layer that is an innermost layer of the pouch film.
However, Kuramoto discloses a method for manufacturing a pouch film (“a method of manufacturing the battery exterior body” [0007]), the method comprising applying an adhesive on one surface of a first polymer layer (“An adhesive layer 9b is disposed between the external layer 11 and the metal foil layer 10” [0063]), forming a gas barrier layer after the applying of the adhesive by (“The battery exterior material 4 is formed by laminating an external layer 11…, a metal foil layer 10… in this order” [0031] where “The metal foil layer 10… plays a role of securing the barrier properties of the battery exterior material 4” [0040]), and laminating a second polymer layer on one surface of the gas barrier layer (“The battery exterior material 4 is formed by laminating… a metal foil layer 10, and an internal layer 8 in this order. [0031]). Kuramoto teaches wherein the first polymer layer is a surface protection layer that is an outermost layer of the pouch film (“The heat-resistant resin film that configures the external layer 11 play roles of securing the strength of the battery exterior material 4 and of securing the moldability of the battery exterior material 4 in a case in which recess portions are formed on the surfaces of the internal layer 8 and 8 sides in order to accommodate the positive electrode and the negative electrode in the battery exterior material 4.” [0036]), and the second polymer layer is a sealant layer that is an innermost layer of the pouch film (“The internal layer 8 that 
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the method for manufacturing a pouch film of modified Rho in view of Kuramoto wherein the first polymer layer is a surface protection layer that is an outermost layer of the pouch film, and the second polymer layer is a sealant layer that is an innermost layer of the pouch film, in order to obtain a pouch film with high sealing strength between distinct second polymer layers that maintains a consistent internal pressure after impact of a rupture of the pouch film, improving the safety of the pouch film, and prevents leaks and oxygen or moisture intrusions that are resultant of weak sealing strength so that the reliability and durability of the pouch film is also improved.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721